Citation Nr: 1812942	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from October 19, 2006.  

The Board notes the RO issued a statement of the case (SOC) on August 5, 2015, and the Veteran filed his appeal to the Board on October 13, 2015, which was after the 60-day appeal period.  However, 38 U.S.C. § 7105(d)(3) does not operate as a jurisdictional bar to the Board's consideration of a substantive appeal filed more than 60 days after the SOC is mailed.  Percy v. Shinseki, 23 Vet. App. 37, 38 (2009).  In this case, the RO certified the appeal and continued to treat these issues as though they remained on appeal.  Thus, the Veteran was led to believe that he had perfected the appeal in a timely manner.  Therefore, the Board has jurisdiction of the appeal.

The Board also notes that the Veteran had originally requested a hearing before a Veterans Law Judge.  However, in May 2016, he withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in October 2011 and July 2013.  However, since that time, he has submitted evidence suggesting that his PTSD may have worsened.  In this regard, the claims file contains a Disability Benefits Questionnaire (DBQ) drafted in July 2014 and signed in February 2017 by a psychologist.  The psychologist's letter accompanying the signed DBQ acknowledges the previous evaluation having been done in 2014 and stated that the Veteran's condition "has not changed except to decline since then."  The psychologist also wrote that the Veteran's PTSD "has been completely disabling since July 2013."   VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the Board notes that the Veteran was evaluated for vascular dementia in July 2013 after a provisional diagnosis of dementia.  The clinical neuropsychologist found that his neurocognitive profile was most consistent with a vascular dementia with depression and a possible exacerbation related to the Veteran's COPD.  Thus, it is unclear as to which symptoms may be attributed to his service-connected PTSD as opposed to his nonservice-connected dementia.  

For these reasons, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

In addition, as the TDIU claim is inextricably intertwined with the claim for an increased evaluation of PTSD, a remand is also required for the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, including any records from the Mobile Vet Center (identified in an April 2012 statement) and the VA Clinic in Mobile, Alabama (identified in a June 2016 statement).   

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, lay assertions, the January - July 2013 neuropsychological evaluation, and the 2016 statements from the Veteran's wife and daughter.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected PTSD as opposed to any other nonservice-connected disorder, such as vascular dementia.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report and the reason.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history" as per 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




